MEMORANDUM **
J. Isidro Gerardo Corona-Castaneda appeals from the 77-month sentence im*451posed upon re-sentencing following remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Corona-Castaneda contends that his sentence is unreasonable because the district court gave too much weight to the Sentencing Guidelines thereby creating a de facto mandatory sentence. We disagree. The district court conducted a thorough analysis of the sentencing factors listed in 18 U.S.C. § 3553(a), and we conclude that Corona-Castaneda’s sentence is not unreasonable. See Gall v. United States, -U.S.-, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.